Citation Nr: 0616736	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-11 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to a rating higher than 20 percent for a left 
knee disability.

2.	Entitlement to service connection for a right hip 
disorder, including secondary to the service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1977 to 
December 1980.  He also later served in the Army Reserves 
until April 1985.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.  

In his May 2003 substantive appeal (on VA Form 9), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge (VLJ) of the Board.  This type of hearing is often 
referred to as a "travel Board" hearing.  A hearing was 
scheduled for January 2006, but he did not appear for it and 
did not explain or justify his absence or request to 
reschedule the hearing.  So the Board deems his hearing 
request withdrawn.  See 38 C.F.R. § 20.704(d) (2005).

Also, in a May 2005 decision, the RO granted a temporary 100 
percent rating for the veteran's left knee disability 
effective from September 17, 2001 to October 31, 2001, for a 
period of convalescence following arthroscopic surgery 
on this knee.  See 38 C.F.R. § 4.30 (2005) ("paragraph 
30").  The prior 20-percent rating resumed as of November 1, 
2001.  Since, however, there is a substantial time period 
both prior to and since the total disability rating for which 
a higher rating is still available, he still has a pending 
appeal concerning this.  See generally AB. v. Brown, 6 
Vet. App. 35, 39 (1993).  This is because he has not stated 
he is satisfied with only receiving the temporary total 
rating (although, admittedly, he has previously explained 
this was his main objective in filing an appeal).

The Board will decide the veteran's claim for service 
connection for a hip condition (secondary to his service-
connected left knee disability) based upon the evidence 
currently of record.  However, his remaining claim for a 
higher rating for his left knee disability must be further 
developed.  So this claim is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify him if further action is required on his part 
concerning this claim.


FINDINGS OF FACT

1.	The veteran has been provided with a thorough and detailed 
explanation of the evidence needed to substantiate his claim 
for service connection for a right hip condition (to include 
as secondary to his left knee disability), including whose 
responsibility - his or VA's, it was to obtain supporting 
evidence.  Moreover, all relevant evidence necessary for a 
fair disposition of this claim has been obtained.

2.	While there is evidence showing the veteran has recently 
undergone evaluation for right hip pain, there was no 
indication on VA examination in February 2003, or otherwise, 
that he currently has a chronic underlying right hip 
disability.

3.	But even were the Board to assume, for the sake of 
argument, the presence of a specific identifiable right hip 
disorder, there still is no competent evidence of a medically 
relationship between this claimed condition and the veteran's 
military service.  Also, the most persuasive evidence of 
record indicates that any current right hip condition is not 
etiologically related to his service-connected left knee 
disability.


CONCLUSION OF LAW

The veteran does not have a right hip disorder that was 
incurred or aggravated during service, or which is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (both 
also discussing the content requirements of the VCAA notice).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.



Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  

When a content-complying - but late, notice is provided, a 
question is raised as to whether the claimant was prejudiced 
by the late notice, and the answer to that question depends 
on the factual situation in a particular case.  See, too, 
Pelegrini II, 18 Vet. App. at 119-20 (where the Court also 
held, among other things, that VCAA notice, as required by 
38 U.S.C. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  See, as well, 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" the 
five basic elements of a service connection claim, such as 
special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.



In this particular case at hand, the veteran has received 
several notice letters from the RO in connection with his 
pending claim on appeal for service connection for a right 
hip condition, including as secondary to his service-
connected left knee disability.  These letters placed him on 
notice as to the above-referenced procedures under the VCAA 
for assistance with the continuing evidentiary development of 
his claim.  

Per the first element of the criteria under Pelegrini II for 
what will constitute satisfactory content of VCAA notice, the 
veteran has received an initial March 2002 notice letter that 
outlined the kind of evidence necessary to substantiate his 
claim.  He was informed that he needed to provide evidence of 
a current disability that was incurred (or presumed incurred) 
or aggravated by military service.  And a subsequent October 
2002 letter clarified that what was required insofar as the 
veteran sought to establish service connection on a secondary 
basis, was medical evidence showing a causal connection 
between a current disability and another disability already 
deemed to have been service connected.  Another relevant 
notice document that apprised him of what evidence would help 
to support his claim was the April 2003 statement of the case 
(SOC).  It included citation to 38 C.F.R. § 3.310, the VA 
regulation discussing how to establish a claim for 
service connection on a secondary basis.

As for the second and third criteria set forth under 
Pelegrini II, both the March and October 2002 letters 
adequately explained the mutual obligation between the 
veteran and VA to obtain evidence relevant to the disposition 
of his claim for service connection.  With each 
correspondence, a VA Form 21-4142 (Authorization and Consent 
to Release of Information) was enclosed along with notice 
that he had the opportunity to complete these forms and 
identify any outstanding records from private treatment 
providers, and that VA would then obtain any records 
identified on his behalf.  And through more recent 
December 2002 correspondence the RO informed him that it was 
also undertaking the process necessary to schedule him for an 
upcoming VA medical examination pertaining to his claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Thus, the above VCAA notice information was sufficient to 
meet at least the first three requirements outlined in 38 
C.F.R. § 3.159(b)(1) and Pelegrini II.  This aside, it did 
not include the specific language of the "fourth element" 
mentioned above. But as discussed below, the information 
provided in the March 2002 notice letter was nonetheless 
sufficient to fulfill the intended purpose of this element.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and, therefore, not binding on 
VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under 
§ 3.159(b)(1), is harmful or prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer for the Department.  38 
U.S.C.A. § 7104(c) (West 2002).

Here, although none of the notice documents mentioned 
contained the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence 
pertaining to his claim.  The March 2002 VCAA letter, in 
particular, requested that he inform the RO about any 
additional information or evidence that he wanted it to 
attempt to obtain on his behalf.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability at issue 
on appeal, this, too, was nonprejudicial.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction (AOJ, i.e., RO), the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, for the reasons and bases discussed below, 
the preponderance of the evidence is against his claim for 
service connection for a right hip condition -- thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

Concerning the timing of the VCAA notice, the initial March 
2002 notice letter was consistent with the legal criteria 
specified in Pelegrini II as to what will constitute timely 
notice.  This is because that correspondence was issued to 
him in advance of the May 2002 rating decision that 
represents the initial RO adjudication of his claim for a 
right hip condition.  Because the next two letters, in 
October 2002 and December 2002, were issued subsequent to the 
May 2002 rating decision on appeal, they would not be 
considered timely under the relevant criteria.  See Pelegrini 
II, 18 Vet. App. at 119-20.  See also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  

This notwithstanding, following the issuance of the October 
2002 correspondence, which represents the most recent letter 
addressing in some detail the relevant provisions of the 
VCAA, the veteran had ample opportunity to respond with 
supporting evidence and/or argument prior to the RO issuing 
the May 2005 supplemental SOC (SSOC) - which continued the 
denial of his claim for service connection.  The SSOC 
considered any additional evidence that had been submitted or 
otherwise obtained since the initial rating decision in 
question and SOC.

The veteran has since provided a copy of a newspaper article 
containing general information regarding knee disorders.  He 
has also provided a completed medical release form to obtain 
records from a private doctor, and the RO has since obtained 
these additional records.  There is no indication of any 
additional relevant evidence or information that has not been 
obtained and included as part of the record.  For these 
reasons, the Board finds that, regardless of the timing of 
the subsequent VCAA notice letters, the veteran has been 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, rev'd on 
other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claim.  The RO has obtained his service medical records 
(SMRs) and his VA outpatient and hospitalization records, as 
well, as mentioned, records from several private doctors.  
The RO has also arranged for the veteran to undergo a VA 
examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  He has personally submitted additional 
private outpatient records, copies of a recent newspaper 
article, and various personal statements.  While he 
previously requested the opportunity to testify at travel 
Board hearing in support of his claim, as previously 
indicated, he has since withdrawn this request.  
38 C.F.R. § 20.704(d).

Governing Laws, Regulations and Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).



Certain conditions involving what are generally recognized 
as diseases of a chronic nature, such as arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one-year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As explained, to establish entitlement to service connection 
for a specific disability, it must be shown that the claimant 
both currently experiences the medical condition claimed and 
that the condition is attributable either directly to service 
or on a secondary basis to a disability already deemed 
service-connected.  In this instance, the medical evidence 
reflects that it has not yet been confirmed the veteran 
presently has any identifiable right hip disorder.  As 
discussed in more detail later, even accepting for the sake 
of argument that he does have a right hip disability, 
the most persuasive evidence effectively rules out the 
possibility of finding a causal link between this condition 
and his military service - including by way of an already 
service-related disorder affecting his left knee.  Thus, the 
outcome of his claim on appeal is unfavorable, regardless.  

The initial matter which must be reviewed is whether there is 
competent evidence of the existence of the current disability 
claimed, and in this respect, there is an absence of 
confirmation of a specific, identifiable hip condition.  The 
first actual indication of any problem affecting the right 
hip region is that of a November 2001 physician's report from 
the Wilmington VA Medical Center (VAMC), in which it was 
observed that the veteran reported having right hip pain, 
that he felt was related to a brace worn for the left knee.  
Then through a July 2002 letter provided by      Dr. W., a 
private physician treating the veteran, it was again observed 
that he currently experienced right hip pain.  (This same 
letter, as discussed below, is also of significance in 
attempting to the resolve the likely etiology of any present 
right hip pathology.)  However, under VA law, the 
manifestation of pain in and of itself, without an underlying 
malady or physical condition, cannot constitute a specific 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
To provide more comprehensive findings on whether the veteran 
actually experienced an underlying hip disorder, the RO 
arranged for him to undergo a VA orthopedic examination in 
February 2003. 

During the examination, the VA physician evaluating the 
veteran observed that it was not clear that the veteran even 
had a right hip joint disorder.  On objective examination, 
when range of motion testing was conducted on the right hip 
joint (which procedure itself yielded normal results), there 
was no resulting right iliac crest pain.  The plain x-rays 
taken of the right hip joint had been interpreted as entirely 
normal.  The veteran's gait also appeared to be entirely 
normal.  The conclusion of the examiner was that there was 
absolutely no evidence for any right hip joint disorder, and 
his eventual diagnosis was "examined [the veteran] for any 
right hip joint disorder -- not found."  In offering his 
diagnosis, the examiner also noted that he had reviewed the 
previous letter from Dr. W. that had identified the presence 
of some hip pain (which he later characterized in a more 
general sense as a "hip problem"), and that the findings of 
this private physician should not be considered as 
conclusive, in part, because he had only identified a symptom 
and did not make any actual diagnosis.

In accordance with the above findings, there is no evidence 
provided thus far as to an identified hip disability, and the 
opinion from the February 2003 VA examiner, which provides a 
thorough and persuasive assessment on the question of current 
disability (given its acknowledged medical basis and 
grounding in review of the veteran's claims file) would even 
rule out the presence of a right hip condition altogether.  
In this regard, Congress has specifically limited entitlement 
for   service-connected disease or injury to cases where such 
incidents have resulted in a current disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability, there can be no valid claim.  See also 
Brammer v. Derwinski,   3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  See too, 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C.     § 1131 as requiring the existence of a present 
disability for VA compensation purposes) and Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

So the competent evidence does not establish there is a 
current identifiable right hip condition, and because such 
finding is a condition precedent to consideration of whether 
a claimed hip disorder is attributable in any respect to 
service, without evidence of a present disability, there 
would be no further need for inquiry into the etiology of a 
hip disorder.  The claim for service connection simply could 
not be granted without any indication that the preliminary 
requirement of a present disability had been met.  See e.g., 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table) (elements of a valid claim for 
service connection include competent evidence of a current 
disability, and then followed by the requirements of in-
service incurrence or aggravation, and a medical nexus 
between the current disability and service).  See Rabideau, 2 
Vet. App. at 144.   This notwithstanding, the Board has at 
least considered that the record shows consistent complaints 
of right hip pain and discomfort.  And in view of this 
evidence, even given the findings recently obtained on VA 
examination, it is not inconceivable that at some point there 
would be more definitive evidence showing a specific medical 
disorder involving the right hip.  Accordingly, the Board 
will consider as a reasonable possibility, for the sake of 
argument and due consideration of the veteran's claim on the 
merits, that he has some type of present right hip condition, 
and will proceed to evaluate the medical evidence already 
obtained as to the etiology of a claimed hip condition to 
determine whether it provides support to his claim.  This 
analysis includes evaluating Dr. W.'s opinion expressed as to 
the etiology of hip problems, while still assuming arguendo 
that a more definitive diagnosis would be obtained than his 
clinical assessment of right hip pain.   

Concerning the first theory of entitlement presented, of 
service connection on a direct basis, the record does not 
present an objective foundation upon which any right hip 
pathology the veteran now has can be deemed to have incurred 
(or to have been presumed incurred, as the residuals of a 
disease that is chronic in nature) during his military 
service.  His service medical records are absent for any 
specific finding or complaints of hip problems, and this is 
inclusive of both his initial period of active duty service 
and subsequent reserve service.  An October 1984 Medical 
Board Report indicates that he injured his knee during the 
course of participation in a softball game while having 
served in the Army Reserve, and this same condition 
eventually led to a medical discharge -- there is no mention 
of any associated right hip pathology.  There is also no 
mention of right hip pain, or related problems,   until a 
November 2001 complaint on VA evaluation well over a decade 
after service.  So the legal provisions under which a 
condition that involves a condition chronic in nature, such 
as arthritis, may be presumed incurred in military service     
-- where manifested to a compensable (10-percent level) 
within a year of service, do not apply.  See 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, those competent medical opinions that have been 
obtained which discuss the clinical history of right hip 
problems, generally do not address the theory of service 
incurrence on a direct basis.  The July 2002 letter which has 
been obtained from Dr. W., in addition to the foregoing 
information mentioned, includes the viewpoint expressed that 
it was reasonable to conclude that the veteran's right hip 
pain "began 19 years ago" while serving in the military, 
after he suffered a torn anterior cruciate ligament of the 
left knee.  But in clarifying the medical background for his 
opinion, the physician explained that the actual initial 
onset of right side hip pain was in September 2001, following 
left knee arthroscopic surgery.  So in light of this notation 
as to the actual onset date of hip condition, and 
interpreting the language of the opinion itself as to its 
most likely meaning, what Dr. W. appears to have identified 
is a possible secondary relationship to the original knee 
injury -- not a direct relationship to service.  In any 
event, the above statement does not otherwise offer 
persuasive support to a theory of direct entitlement to the 
benefit sought, because it does not present an explanation as 
to how a hip condition was incurred directly in service, 
where the injury itself appears to have been limited to the 
knee.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(level of detail and thoroughness of a medical nexus opinion 
is essential to addressing probative value of conclusion 
expressed, as well as review of documented medical history).  
Without a sound evidentiary basis, such opinion does not 
provide a convincing justification for service connection on 
a direct theory of entitlement.   

With respect to the additional theory advanced of service 
connection as secondary to the already service-connected left 
knee condition, there are conflicting opinions of record, but 
the most reasoned and thorough analysis indicates that 
persuasive evidence of a link between any right hip pathology 
and a left knee condition has not been established.  In 
providing his opinion as to the origin of a hip condition,       
Dr. W. has stated that since the veteran underwent left knee 
arthroscopic surgery in September 2001, he had experienced 
continued disability associated with his left knee as well as 
pain in his hip on the right side.  He has also repeatedly 
expressed the finding that the origin of hip problems was 
related to the initial left knee injury nearly 20 years ago 
during service -- which as stated, represents what most 
likely is part of the overall conclusion that a right hip 
disability has developed secondarily due to the underlying 
service-connected knee disorder.  As regarding the probative 
value of the conclusion expressed, there is again little or 
no explanation offered as to how the right hip disorder at 
issue is etiologically related (through either causation or 
aggravation) to the veteran's continued left knee disability.  
The      July 2001 letter also does not note whether 
physician evaluating the veteran reviewed any portion of his 
documented medical history in formulating his opinion.         

Subsequently, the February 2003 VA examiner expressed a 
determination that essentially ruled out the secondary 
medical relationship that had been alleged to exist.  The 
examiner found that the veteran did not have any right hip 
joint disorder, much less such a condition that was related 
to a left knee disorder.  His finding as to the absence of a 
right hip disorder would logically result in the lack of any 
proven causal association with the knee disorder -- and 
considering the question of etiology in and of itself 
(accepting at least that the veteran may have an actual hip 
disorder) the above opinion generally is still not supportive 
of his claim.  The VA examiner explained in providing the 
basis for his overall conclusion that on objective 
examination of the veteran, he "does not have any altered 
gait, and even if he did, this examiner has no idea of what 
it would mean."  This statement in particular reflects 
consideration of what would otherwise reasonably be expected 
to constitute evidence of a link between knee problems and a 
hip disorder (the underlying association that the veteran 
himself has claimed exists), and indicates that there was no 
such symptom observed.  Also, as noted, the examiner 
specifically stated in his conclusion that there was no 
current right hip disorder secondary to a left knee disorder.          

In adjudicating the claim under consideration, the Board has 
the responsibility of weighing the evidence both favorable 
and unfavorable, to determine where to give credit and where 
to withhold the same, including accepting certain medical 
opinions over others.  See Schoolman v. West, 12 Vet. App. 
307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
This responsibility, obviously, is more difficult when 
medical opinions diverge. 

In this instance, the Board has found that the conclusion 
expressed by the    February 2003 examiner is the more 
probative opinion on the presence of the secondary medical 
relationship at issue, since it is grounded in both objective 
information obtained through physical examination and review 
of the veteran's claims file, and also represents a more 
definitive statement overall on the likely origin of a right 
hip disorder.  Since the February 2003 statement has a 
medically supported basis, and also expressly addresses the 
secondary service connection issue at hand, it is entitled to 
greater probative weight.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 454, 456 
(1993).  Thus, there is no basis for a finding of a secondary 
relationship to service, either.  See 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).



Based upon the above findings, there is no clearly stated and 
probative basis upon which the claimed right hip disorder can 
be deemed medically related to service    or his service-
connected knee disability.  There is competent evidence that 
tends to establish he does not actually have an underlying 
medical condition associated with claimed right hip pain, and 
further, considering the possibility that an identifiable hip 
disorder were later established, nothing to suggest that 
there is a causal association to service or service-related 
disability.     

Since the veteran is a layman, he also does not have the 
necessary medical training and expertise to give a probative 
opinion on the diagnosis of a current disability,    or the 
etiology of any present condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Accordingly, in view of the 
above, the veteran's claim for service connection for a right 
hip condition.  The preponderance of the evidence is against 
the claim, and under these circumstances, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. 5107(b); 38 
C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518,           
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).   


ORDER

The claim for service connection for a right hip disorder, 
including as secondary to the service-connected left knee 
disability, is denied.


REMAND

As mentioned, the VCAA became effective on November 9, 2000. 
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

Moreover, as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The RO has previously issued to the veteran several VCAA 
notice letters (dated from March 2002 to December 2002) with 
respect to the procedures in effect for the continued 
evidentiary development of the remaining claim on appeal for 
a higher rating for a left knee disability.  This included a 
discussion of the additional information and evidence 
necessary to substantiate the claim -- as well as the mutual 
responsibility between VA and himself to obtain relevant 
evidence.  See Quartuccio, 16 Vet. App. at 186-87.  But he 
has not yet received notice of the degree of disability and 
effective date elements of the claim, consistent with the 
recent holding in Dingess/Hartman as referenced above.  So he 
should be provided a supplemental notice letter that includes 
a discussion of these specific elements.  

Further development of the veteran's claim directly by the RO 
would also assist in providing comprehensive findings with 
respect to his left knee disability, including, in 
particular, an additional VA medical examination.  See 38 
C.F.R. § 3.159(c)(4) (2005).  The veteran last underwent 
examination with respect to the severity of his left knee 
disorder in April 2002, more than 4 years previously.  The 
most recent medical evidence that pertains to his left knee 
disability consists of VA outpatient clinical records from 
mid-2003, and consequently there is no other source of 
current findings on the status of that condition.  So another 
orthopedic examination is warranted to obtain more 
contemporaneous examination findings.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  See also 
Proscelle v. Derwinski,    2 Vet. App. 629, 632 (1992), 
citing to Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991) (fulfillment of VA's duty to assist in case involving 
claim for higher rating "include[d] the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability is a fully 
informed one").



Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claim on appeal for a rating higher 
than 20 percent for the left knee 
disability, send the veteran another 
VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This additional 
correspondence, consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), must include an explanation 
of the information or evidence needed 
to establish a disability rating and 
effective date for this claim, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).

2.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment through the Wilmington VAMC 
dated since July 2003.  Then associate 
all records obtained with his claims 
file.  

3.	Schedule the veteran for an 
appropriate VA medical examination to 
assess the severity of his service-
connected left knee disability, 
previously diagnosed as an anterior 
cruciate ligament deficient knee 
(status-post arthroscopic surgery), 
with chronic synovitis.

The claims folder must be made 
available to the designated examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder for the veteran's pertinent 
medical history, to include a complete 
copy of this remand.  All necessary 
testing should be done, to include 
specifically range of motion studies 
(measured in degrees, with normal range 
of motion specified), and the examiner 
should review the results of any 
testing prior to completion of the 
examination report.

The examiner must also determine 
whether there are objective clinical 
indications of pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms     "flare-up" or 
when the knees are used repeatedly over 
a period of time.  And this 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
these factors.

The examiner should also clarify 
whether the veteran has any instability 
of the left knee and, if he does, 
the severity of it (e.g., slight, 
moderate or severe), or episodes of 
locking.  If an opinion cannot be 
rendered in response to these 
questions, please explain why this is 
not possible or feasible.

The examination report should be 
completely legible. If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the claim for a 
rating higher than 20 percent for the 
left knee disability in light of the 
additional evidence obtained.  In 
readjudicating this claim, consider the 
potential availability of 
separate ratings for knee limitation of 
motion (under Diagnostic Codes (DCs) 
5260 or 5261) and instability (under DC 
5257), in accordance with VAOPGCPREC 
23-97 (July 1, 1997; revised 
July 24, 1997) and VAOPGPREC 9-98 
(August 14, 1998).  Also consider 
whether separate evaluations are 
assignable for limitation of knee 
flexion and extension -- consistent 
with the holding in VAOGPREC 9-04 
(September 17, 2004).  If the claim is 
not granted to the veteran's 
satisfaction, prepare an SSOC and send 
it to him and his representative.  
Give them time to respond before 
returning the claim to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


